Citation Nr: 0829306	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-34 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, status 
post cerebrovascular accident.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1963 to April 
1989.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2007.


FINDING OF FACT

The evidence is at least in equipoise regarding whether 
hypertension had its onset during service or within a year of 
separation from service.   


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, service 
connection for hypertension is warranted.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a June 2004 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection and informed the veteran what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
him in obtaining.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

A July 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded a VA examination, from which 
an opinion was obtained.

Under these circumstances, and considering the favorable 
disposition of this claim in the decision below, the Board 
finds the requirements of the duty to assist have been 
satisfied, that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran.  

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be presumed for certain diseases, 
including hypertension, if it is shown that the veteran 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, such disease 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active duty service from April 1963 to April 
1989.  The blood pressure readings noted during service 
include a reading of 120/60  upon enlistment in April 1963, 
142/94 in December 1982 and readings of 120/76 sitting and 
114/80 recumbent upon separation in February 1989.   The 
veteran was not diagnosed with hypertension during service.   

A June 1989 VA examination noted blood pressure readings of 
134/90 sitting, 149/96 recumbent and 146/94 standing.  An EKG 
completed in conjunction with the examination noted minimal 
voltage criteria for left ventricular hypertrophy.

The record contains three opinions regarding whether 
hypertension is related to service.   

The veteran had a VA examination in October 2006.  The VA 
examiner noted review of the claims file.  The examiner noted 
that the veteran sustained a stroke in April 2004.  The 
examiner noted that the veteran had a blood pressure reading 
of 142/94 in December 1982.  The examiner stated that no 
other blood pressure reading was documented in the claims 
file.  (The Board notes that the service medical records 
contain other blood pressure readings, but the examiner did 
not discuss those readings.)  With respect to the issue of 
whether the veteran had hypertension during service or within 
one year of separation, the examiner stated that the onset of 
hypertension was unknown.  The VA examiner stated that it 
would be "mere speculation" to state with any certainty the 
onset of the veteran's hypertension.  

Also in evidence is a medical opinion from the veteran's VA 
primary care physician, Dr. J.P., M.D., dated in March 2007.  
Dr. J.P. indicated that she reviewed the veteran's service 
medical records.  She observed that a blood pressure reading 
of 142/94 was noted in December 1982.  Dr. J.P. noted that 
blood pressure readings of 149/96 and 146/94 were recorded in 
June 1989.  She stated that, given current standards of 
hypertension diagnosis, based on the blood pressure readings 
of June 1989 and December 1982, one could say that the 
veteran had two blood pressure readings separated in time 
that met the criteria for hypertension.  She stated, "I 
would have to say that there is evidence that the patient 
already had elevated blood pressure beyond 140/90 while he 
was in the service - although he was not treated and was not 
given a formal diagnosis."

In May 2008, the Board obtained a VHA medical opinion from a 
specialist in preventative medicine.  The specialist reviewed 
the claims file.  He noted that all of the 12 recorded 
sitting blood pressure readings were less than 140/90 in the 
records he was able to review.  This included blood pressure 
readings on the veteran's discharge physical of 120/76 and 
114/80.  He noted that there was a statement that the 
veteran's blood pressure in GM clinic was said to be 142/94 
in December 1982 but indicated that he could not find that 
record.  He stated nevertheless that this was a single visit 
and technically did not meet the criteria for hypertension.  
The specialist also noted that the veteran gained nearly 30 
pounds between his initial examination in 1963 and his 
discharge examination in February 1989 and stated that, while 
this is not unusual, it is an additional risk factor for the 
development of hypertension.  He observed that, at a visit 
four to five months after discharge, a sitting blood pressure 
reading of 134/90 was noted and the veteran was said to be 
hypertensive.  The specialist indicated that he could not 
find another record of an elevated value within a year of 
discharge.  He stated that another possible indication that 
the veteran had hypertension was some voltage criteria for 
left ventricular hypertrophy on several electrocardiograms.  
He noted that the veteran is African-American and stated that 
this could be a normal variant, particularly for African- 
Americans.  He stated that, although the veteran very likely 
developed hypertension at some time after his military 
service and may have in the year following discharge, he 
could not conclude that it was "as likely as not" that the 
veteran had the clinical onset of hypertension vascular 
disease during service or within one year of service."  

The Board finds that the evidence is at least in equipoise 
regarding whether hypertension had its onset during service 
or within a year of service.  The opinions of Dr. J.P. and 
the examining VHA physician both provide support for a 
finding of service connection.  Significantly, Dr. J.P. 
opined that the veteran had hypertension during service.  The 
physician who provided the VHA opinion indicated that 
hypertension may have developed within a year of separation 
and stated that the veteran's EKG findings could have been 
indications of hypertension.  Based on these medical 
opinions, and resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection for 
hypertension is warranted.  


ORDER

Service connection for hypertension is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


